Citation Nr: 0727092	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bipolar disorder. 

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for hypertension, 
hypothyroidism, and arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April  2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran testified before a Decision Review 
Officer (DRO) at the RO in August 2004.  The transcript is 
included in the record. 


FINDINGS OF FACT

1.  A preponderance of the evidence against a finding that 
bipolar disorder had its onset in service, within one year 
following separation from service, or is otherwise related to 
service.

2.  In an August 2004 written statement, the veteran 
indicated that he wanted to withdraw his appeal seeking 
entitlement to service connection for hemorrhoids, 
hypertension, hypothyroidism/thyroid, and arthritis, and the 
Board received such request prior to the promulgation of a 
decision.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred or aggravated in 
service, and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issues of entitlement to 
service connection for hemorrhoids, hypertension, 
hypothyroidism/thyroid, and arthritis have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimants 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in November 2002 and 
November 2003.  Collectively, these letters informed the 
veteran to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, private medical records, VA 
medical records, and statements from the veteran in support 
of his claims.  The veteran submitted additional evidence in 
May 2006 indicating that he was approved for Social Security 
disability benefits, effective January 2001, along with 
private treatment records dated in 2003.  Although the 
veteran did not waive initial consideration of this evidence 
by the RO, and no supplemental statement of the case 
addressed this evidence, the Board finds this evidence only 
confirms that the veteran has a current bipolar disorder.  It 
does not in any way indicate that the veteran had bipolar 
disorder in service, within one year following separation 
from service, or is otherwise related to service.  As such, 
it is not material evidence that requires additional review 
by the RO before adjudication by the Board.  

The Board finds that VA has satisfied its duty to notify and 
to assist.  All obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

II.  Service Connection

The veteran contends that his bipolar disorder is related to 
service.  At his hearing, the veteran testified that he first 
started having symptoms of bipolar about a year before he 
separated from service.  He started getting paranoid and the 
only time he felt comfortable was at night.  The veteran 
stated that he worked for only three months at his first 
employment after service because of paranoid feelings.  He 
also testified that his performance in his last year of 
service was essentially poor, receiving both written and 
verbal reprimands.  His first sergeant suggested that he seek 
psychiatric assistance.

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a) (2006). Service connection will also be 
presumed for certain chronic diseases, including psychosis, 
if manifest to a compensable degree within one year after 
discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In the present case, this 
presumption does not apply as the medical evidence shows that 
bipolar disorder did not manifest until many years after 
discharge.

The veteran has a current bipolar disorder.  VA and private 
treatment records since the late 1990s reflect diagnoses of 
bipolar disorder.
Service medical records are negative for findings or 
complaints of any psychiatric problems.  Separation 
examination report dated in July 1976 noted a normal 
psychiatric evaluation.  

Following service, the first documented treatment for 
psychiatric complaints was in a 1998 VA medical record, 
noting symptoms of mood swings and depression.  The first 
diagnosis in the record was shown in 1999.  Subsequent 
records show continued diagnoses and treatment for bipolar 
disorder, including records from East Alabama Psychiatric 
Services dated in 2003.  

The Board acknowledges the veteran's claim that he had 
bipolar symptoms in service and within one year following 
separation from service, however, the clinical evidence still 
places the onset of the veteran's disorder approximately 22 
years after service discharge.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
no competent evidence of record causally relates current 
bipolar disorder to active service.

The Board declines to obtain a medical nexus opinion with 
respect to the claim because there is no evidence of 
pertinent disability in service or for over two decades 
following service.  Thus, while there is a current diagnosis 
of bipolar disorder, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating bipolar disorder to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A.

To the extent that the veteran himself has claimed his 
bipolar disorder is related to service, as layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's bipolar disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Withdrawn Claims

The veteran perfected an appeal from an April 2003 rating 
decision that, in pertinent part, denied service connection 
for hemorrhoids, hypertension, hypothyroidism/thyroid, and 
arthritis.  In a written statement dated in August 2004, the 
veteran indicated that he was withdrawing these issues.  An 
appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2006).  The veteran's written statement dated in August 
2004, withdrawing these issues from appeal is valid.  Once 
the veteran withdrew these issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review the issues of entitlement to service connection for 
hemorrhoids, hypertension, hypothyroidism/thyroid, and 
arthritis on appeal; these issues are dismissed.  38 U.S.C.A. 
§ 7105 (West 2002).


ORDER

Service connection for bipolar disorder is denied. 

Service connection for hemorrhoids is dismissed.

Service connection for hypertension, hypothyroidism/thyroid, 
and arthritis is dismissed. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


